Hnx, J.
The petition in this case did not set forth a cause of action, and was properly dismissed on general demurrer.

Judgment affirmed.


All the Justices concur, except Fish, O. J-, absent.

Tom Williams brought suit against the railway company to recover damages on account of personal injuries, alleging substantially as follows: He was a painter and common laborer of the defendant, working in its yard in the city of Atlanta. About noon of the day on which he was injured he got on an engine of the defendant which had been left standing in its yard to be repaired, and while there he picked up a hammer lying on the engine and with it struck a loose torpedo, which exploded and caused the injuries complained of. It was gross negligence on the part of the defendant to allow a torpedo, loaded with a dangerous explosive, to remain on the engine, and not to notify the plaintiff and the other employees at work in the yards' of its presence thereon. Prior to his injury the plaintiff never saw a torpedo, did not know “that said thing” was a torpedo, did not know that it was dangerous, or that if it came in contact with a hammer it would explode. (There was no allegation that the plaintiff was a minor.) It was the custom of the plaintiff and other employees of the defendant, when engines were left in the yard for repairs, to go on the same during the lunch hours, and to stand or sit thereon during the noon hour, and this custom was well known to the defendant, its agents and employees, and there was no rule forbidding it.
On general demurrer the action was dismissed, and the plaintiff excepted.
G. D. Maddox, for plaintiff.
McDaniel & Blade and E. A. Neely, for defendant.